CLOPTON, J.
The terms, “ reasonable doubt,” and “ moral certainty,” convey to the ordinary mind their sense and meaning with more accuracy and better understanding than definition or explanation can impart. Without attempting what others have found so difficult, it may be said in general words, the doubt must be actual and substantial, not merely possible or ideal. The certainty must be of the degree that produces a conviction of the truth of the charge, on which the mind reposes with satisfaction. Absolute or mathematical certainty is not required. What amount of evidence will be sufficient to this conviction, must be left to the conscience and judgment of the jury. The expressions, “ it is possible,” or “ it may be,” or “ perhaps the defendant is not guilty,” imply only a possible, conjectural, or imaginary doubt. Conviction is not inhibited on the existence of such doubt merely. The rule is not intended to paralyze the administration of the criminal law.
2. The court, at the instance of the defendant, gave three different charges, to the effect, respectively, that every ingredient of the crime must be proved beyond a reasonable doubt; that the evidence must exclude to a moral certainty every hypothesis but that of guilt; and that conviction should not be had on a mere preponderance of probabilities, but the evidence must be so convincing as to lead the mind to the conclusion that the accused can not be guiltless. The different phrases, “ beyond a reasonable doubt,” and “moral certainty,” and “so convincing as to lead to the conclusion that the defendant can not be guiltless,” are equivalent and convertible expressions of the same rule.— Com. v Worthy, 118 Mass. 1. By the explanatory instructions, given in separate charges at the request of the prosecution, the court so instructed the jury ; which was proper, in order to prevent misleading or confusing the jury, by an erroneous impression, that each charge expressed a different rule as to the amount of evidence requisite to conviction.
*98In Coleman v. The State, 59 Ala. 52, speaking of charges similar to the last two asked by defendant, it is said : “ These two statements of one and the same principle have stood as guides, and without material impairment, for many years. We have no intention now to question them. They are but strong expressions of that full measure of proof which the law exacts, before it will sanction a conviction of a criminal-offense. But, given nakedly, and without explanation, we fear they may, and sometimes do, produce an erroneous impression on the minds of the jury.” If it were supposed the charges were calculated to mislead the jury by their generality, qualifying charges should have been asked. Neither giving nor refusing an instruction, which asserts a correct legal proposition, when too general, or calculated to mislead the jury, will work a reversal. If such charge is given, the party objecting should ask a more specific charge; if refused, no injury results. — 1 Brick. Dig. 336, § 10; 339", §§ 60, 61.
Affirmed.